                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          WESTERN DIVISION

DOUGLAS EDWARD BITNER                                                PETITIONER
ADC #109995

V.                         CASE NO. 4:18-CV-913-BD

WENDY KELLEY, Director,
Arkansas Department of Correction                                   RESPONDENT

                                  JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED WITH PREJUDICE.

     IT IS SO ORDERED, this 24th day of April, 2019.


                                      ___________________________________
                                      UNITED STATES MAGISTRATE JUDGE
